Citation Nr: 0844169	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bronchiectasis, claimed 
as bronchitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.  

In April 2008 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

Bronchiectasis, claimed as bronchitis, was first manifest in 
service.  

CONCLUSION OF LAW

Bronchiectasis, claimed as bronchitis was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38  
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if  
preexisting such service, was aggravated therein.  38 C.F.R. 
§  3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to  
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R.  § 
3.303. 

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed disability is 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this matter. 

The veteran is seeking service connection for bronchiectasis.  
After a careful review of the record the Board finds that the 
evidence is in favor of service connection for 
bronchiectasis.

The April 1943 physical examination disclosed that the lungs 
were normal.  In July 1943 it was established that he had a 
history of measles mumps and chicken pox.  Physical 
examination was negative for pertinent pathology.  

Service medical records show that in July 1945 the veteran 
was seen for complaints of a cough productive of about a half 
a cup of dark sputum a day for two years.  He stated that the 
cough comes in spells of a few days to a few weeks.  The 
cough was worse upon going to bed and upon rising.  The 
diagnosis was U/O (under observation) bronchiectasis.  
Records from later that same month note the veteran stated 
that between the ages of 7 and 9 he was taken to a doctor 
repeatedly for a chest condition and that since that time he 
has been subjected to frequent colds and coughs.  He stated 
that for the past two years the cough has been fairly 
persistent.  

In August 1945, the veteran underwent a bronchoscopy.  No 
obstruction was found, but there was a small amount of spongy 
mucus in the right lower margin stems bronchus.  The walls of 
the right lower margin stern bronchus were reddened.  His 
diagnosis was changed to bronchiectasis.  A chest x-ray from 
later that same month showed considerable residual lipidol 
scattered throughout both middle and lower lung fields.  The 
chest was otherwise negative.  

In September 1945 the diagnosis was changed to no disease, 
medical observation.  

A Medical Survey of November 1945 done for purposes of 
separation from service notes that in November 1944 the 
veteran was admitted to the hospital with a diagnosis of 
common colds.  He was admitted to the hospital in July 1945 
for complaints of cough.  It was noted that chest x-rays, 
bronchograms and bronchoscopy were within normal limits.  He 
underwent a neurophsychiatric consult where it was determined 
that the veteran was unfit for duty due to his increased 
frustration, disappointment and hostility towards service.  
His diagnosis was changed to no disease (temporarily unsuited 
for further service).  The veteran was subsequently 
discharged from service.  

A VA chest CT scan of November 2001 showed a right middle 
lobe infiltrate and mild centrilobular emphysema.  

A private physician's pulmonary consultation of December 2001 
notes that the veteran recalled having a chronic cough for 
the last ten years or more.  It was noted the veteran 
recalled being told as a child he had bronchitis.  Physical 
examination revealed normal lungs.  Chest x-rays were within 
normal limits.  He was diagnosed with transient hemoptysis, 
probably secondary to bronchiectasis.  

Private medical treatment records dated between January 2002 
and May 2003 show treatment for and a diagnosis of 
bronchiectasis.  

At a Travel Board hearing of January 2008 the veteran 
testified that he had bouts of severe coughing within a year 
of separation from service especially in the winter which 
forced him to go to the hospital several times.  He further 
testified he would periodically have bronchitis since 
service.  

A VA examination report of May 2008 notes the veteran 
reported he has had bronchitis since service in 1942 and not 
before.  It was noted the veteran was currently receiving 
care for shortness of breath and cough with laying supine, 
wheezing, dyspnea on exertion, and green sputum production in 
the morning.  He denied hemoptysis and chest pain.  It was 
noted the veteran reported being healthy as a child and that 
he did not have bronchiectasis or bronchitis before service.  
The veteran reported that since service he has had recurrent 
bronchiectasis/bronchitis which has been treated multiple 
times.  Chest x-rays of April 2008 noted normal pulmonary 
vascularity, a moderately enlarged heart, no lung infiltrate 
or masses and unremarkable hilar structures.  CT scan of 
April 2008 noted bilateral diffuse changes of centrilobular 
emphysema, predominating in the upper lungs; bilateral 
emphysematous lung cysts; internal resolution of the 
previously seen infiltrate in the right middle lobe; minimal 
scarring and atelectasis in the left lower lobe slightly 
increased since the last study; and possible mild tubular 
bronchiectasis in all lobes of both lungs which was likely 
present in the prior study too.  

The examiner opined that "[i]t is more likely than not that 
the patient's current respiratory disability of 
bronchiectasis is due to medical illness that developed while 
he was in service.  As per the patient, these symptoms did 
not exist before his service.  The history and imaging 
studies confirm bronchiectasis that more likely than not 
started because of the conditions he endured from 1942-1945.  
His symptoms have continued despite discharge from the 
service, and have worsened, causing a decrease in the 
patient's quality of life."  The VA pulmonary Chief reviewed 
the VA examination report and added in an addendum of May 
2008 that he agreed with the written findings and assessment.  
He opined that "[i]t is more likely than not that [the 
veteran's] current respiratory disability is due to the 
veteran's complaints of recurrent cough with sputum, and 
diagnosis of bronchiectasis while in service."  In an 
additional addendum later that same month, the Pulmonary 
Chief noted he had reviewed available records from 1945 and 
noted the veteran was seen at the Naval Hospital in Oakland 
on 7/26/45 with a 2 year complaint of 1/2 cup of sputum 
production/day.  A bronchoscopy was performed on 8/2/45 and a 
diagnosis of bronchiectasis was made on 8/3/45.

The VA opinions of April and May 2008, are based on an 
inaccurate history presented by the veteran that he had not 
had a history of bronchitis prior to service, the opinions 
are competent and reliable.  Service medical records and post 
service medical records note that the veteran reported having 
been treated for chest problems as a child and for bronchitis 
as a child.  However, in an addendum to the May 2008 opinion, 
the examiner noted that he had reviewed the veteran's service 
medical records from 1945.  These records contained the 
veteran's reports that he was treated for chest problems 
between the ages of 7 and 9.  While the examiner did not 
specifically state in his addendum the reports of childhood 
chest problems, he did report detailed findings in the 
service medical records.  Therefore, the Board must conclude 
that the examiner reviewed all the service medical records, 
including the reports of childhood chest problems.  
Therefore, while the veteran did not report the childhood 
problems at the examination, the information was available 
and reviewed by the examiner and this did not affect his 
opinion.  The Board finds the opinion to be adequate despite 
the veteran's inaccurate reported history.  Moreover, the 
Board notes that the AOJ could have sought clarification from 
the VA examiner  and they chose not to.  

Presumption of Soundness

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir.2004).

In August 2004, the AOJ appeared to deny the case on the 
basis that the in-service respiratory disorder was not 
chronic.  In 2007, it appears that the AOJ switched to a 
determination that lung problems existed prior to service.  
Nothing suggests that the AOJ considered the presumption 
soundness as mandated by the Office of General Counsel or the 
Federal Circuit.

Here, the veteran's chest was normal at entrance.  Therefore, 
the presumption of sound condition attaches.  Such 
presumption may be rebutted by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  When seen in July 1943, the 
veteran reported a history of measles, mumps and chicken pox, 
not a chronic respiratory disorder.  Physical examination was 
again negative for pertinent pathology.  When eventually seen 
for respiratory complaints, he reported a two year (in-
service) history of sputum production, rather than a pre-
service history.  Lastly, even if the veteran had had 
bronchitis prior to age 10, such fact does not establish that 
he had chronic bronchitis prior to service or that he had 
bronchiectasis prior to service.  We again note that the 
initial rating decision determined that the veteran never had 
an in-service chronic respiratory disability.  Nothing 
legally valid establishes that bronchiectasis clearly and 
unmistakably was both preexisting and not aggravated by 
service.  The presumption of soundness is not rebutted.

Service Connection

The veteran was diagnosed with bronchiectasis in service.  
Post service medical records show a diagnosis of 
bronchiectasis.  Furthermore, a VA medical opinion of May 
2008 from the Pulmonary Chief states that the veteran's 
current bronchiectasis is more likely than not due to 
service.  As noted above, the Board has found this opinion to 
be adequate.  There is nothing in the record which 
contradicts this opinion.  During service, he was seen for 
bronchiectasis.  While the cause was not clearly established 
and the diagnosis was later changed to "no diagnosis", such 
fact does not establish that the veteran did not have 
bronchiectasis.  Since service, the diagnosis of 
bronchiectasis  has been continued.  In  view of the in-
service and post-service findings, the Board  is unable to 
establish that the post-service bronchiectasis is unrelated 
to the in-service bronchiectasis.  Rather, the evidence 
points to a subsequent manifestation of the same in-service 
disease process.  Accordingly, service connection for  
bronchiectasis is granted. 


ORDER

Service connection for bronchiectasis, claimed as bronchitis, 
is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


